DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 11 December 2020, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of the claims have been withdrawn. 
Applicant's arguments filed 11 December 2020 with respect to the 35 USC 103 rejections have been fully considered but they are not persuasive.  Applicant argues that Hong in view of Lameer does not disclose “wherein the control unit changes a number of sampling operations of the signals based on a predetermined condition for determining the number of sampling operations or a combination of conditions of a plurality of types to determine the number of sampling operations”.
The examiner disagrees. As taught by Hong in view of Lameer teaches a system whereby an HDR mode which utilizes multiple samples during to capture a single image (i.e. receiving light one time where “one time” refers to the time period for capturing the image) or a non-HDR mode which utilizes a single sample to capture a single image may be performed on the basis of one or more conditions (e.g. dynamic range, AE meta level and motion level (Lameer, Figure 2).  
Since the claim as written does not define the “time” in which the “by receiving light one time” occurs and does not define the particular manner in which the sampling occurs, the selection of an HDR or non-HDR mode as taught by Hong in view of Lameer according to various conditions is believed to read on the claim as written.  
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Specifically, Applicant .  
Applicant further challenges the use of Official Notice in claim 14.  However, as required by MPEP 2144.03:
To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate.

Applicant has not specifically pointed out any supposed errors or provided any arguments as to why the noticed fact is not considered to be common knowledge or well-known in the art.  Therefore, the Official Notice statements are hereby taken to be admitted prior art due to the inadequate traversal.  See MPEP 2144.03:
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.

	For these reasons, Applicant’s response is not considered persuasive and the rejections based on Hong and Lameer are maintained below.
	Additionally, Applicant’s amendments necessitate the new 35 USC 112 rejections below.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.[claim 15]
Claim 15 is amended to recite “a calculator” in place of the previous “a calculation unit”.  However, “a calculator” is defined by dictionary.com (see https://www.dictionary.com/browse/calculator) as:

    PNG
    media_image1.png
    387
    853
    media_image1.png
    Greyscale

In contrast, the specification describes a calculation unit which is part of a CPU (Paragraph 0020) or a circuit (Paragraph 0028).  Such a CPU/circuit as described in the specification does not appear to meet any of the definitions of “a calculator”.  Additionally, “a calculator” as defined is clearly broader 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.[claims 5-7]
Claims 5 and 6 recite functional language “wherein the number of sampling operations when…”.  This functional language has the effect of limiting the claim scope to require setting sampling operation numbers in various cases.  The recited function does not follow from the structure of the claim, i.e. the claim recites an imaging element and a control unit wherein the control unit “changes a number of sampling operations” (see claim 1 from which claims 5 and 6 depend).  However, neither the imaging element or control unit is described as performing the claimed function of setting a number of sampling 
Claim 7 is similarly rejected for its dependence on claim 6.  While claim 7 specifies that the control unit determines a number of sampling operations, this is not necessarily equivalent to setting a number of sampling operations as required in claim 6.
Applicant may overcome the above rejection by amending the claim to specify a particular structure which performs the claimed function, provided such an amendment is supported by the specification, in order to inform one of ordinary skill in the art of the metes and bounds of the functional limitation.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2017/0104946 A1) in view of Lameer et al. (US 2015/0271405 A1).[claim 1]

Lameer discloses an image capture apparatus which may automatically determine whether to capture images in an HDR mode in which a plurality of samples are used or a non-HDR mode which does not use a plurality of samples according to dynamic range, AE meta level and motion level in a plurality of frames (Figure 2).  Such a system would allow for automatic capture of normal or HDR images without user intervention (Paragraph 0002-0009).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include automatic control of HDR mode or non-HDR mode as taught by Lameer so that the camera may determine an appropriate number of samples to capture to output an HDR image or a normal non-HDR image without user intervention.  It is noted that “by receiving light one time” may be read as capturing a single frame.  In the combination of Hong in view of Lameer either a non-HDR sampling which uses a single sample to capture a single image or HDR sampling which uses multiple samples to capture a single image may be used.[claim 3]
Regarding claim 3, Hong in view of Lameer discloses the image-pickup apparatus according to claim 1, wherein the conditions to determine the number of sampling operations include at least one of a photographing mode, a shutter drive form, a temperature of the imaging element, sensitivity of the [claim 4]
Regarding claim 4, Hong in view of Lameer discloses the image-pickup apparatus according to claim 1, wherein the control unit determines the number of sampling operations to be one when the photographing mode is a first mode (Lameer; Figure 2, Item 210), and determines the number of sampling operations to be more than one when the photographing mode is a second mode (Lameer ; Figure 2, Item 208).[claim 13]
Regarding claim 13, Hong in view of Lameer discloses the image-pickup apparatus according to claim 1, wherein the control unit switches the number of sampling operations when still image photographing is performed (Lameer, Figure 2, Item 210; note that the number of images is switched to a non-HDR mode imaging and the imaging is performed based on the second control).[claim 16]
Claim 16 is a method claim corresponding to apparatus claim 1.  Therefore, claim 16 is analyzed and rejected as previously discussed with respect to claim 1. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 20170104946 A1) in view of Lameer et al. (US 2015/0271405 A1) in view of Official Notice.[claim 14]
Regarding claim 14, Hong in view of Lameer does not disclose an apparatus wherein the control unit switches the number of sampling operations to one time when still image continuous photographing or moving image photographing is performed.


Subject Matter Not Taught by the Prior Art
Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.[claims 5-12]
Regarding claims 5-12, while Lameer discloses changing a number of samples based on criteria, Lameer or other cited prior art references do not teach or reasonably suggest an apparatus which changes a sampling number on the basis of a shutter function, temperature compared to a threshold or sensitivity ranges or a combination thereof as claimed.

[claim 15]
Regarding claim 15, while the prior art teaches the use of first and second substrates and separately teaches performing multiple sampling and calculation of an arithmetic mean of signals, the prior art does not teach the combination of such features with a control unit which performs a subtraction of first and second signals and further changes a number of sampling operations of the second signals as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310.  The examiner can normally be reached on Monday-Friday ~9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Timothy J Henn/Primary Examiner, Art Unit 2698